                  THE UNITED STATES DISTRICT COURT
             FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                          ASHEVILLE DIVISION
                   CRIMINAL CASE NO. 1:03-cr-00083-MR


UNITED STATES OF AMERICA,       )
                                )
                   Plaintiff,   )
                                )
     vs.                        )                                ORDER
                                )
GREGORY DANIELS,                )
                                )
                   Defendant.   )
_______________________________ )

          THIS MATTER is before the Court on the Defendant’s “Motion for

Relief Pursuant to 18 U.S.C. § 3582(c)(1)(A)(i) – Compassionate Release

Due to Extraordinary/Compelling Circumstances” [Doc. 46].

I.        BACKGROUND

          In April 2005, the Defendant Gregory Daniels was convicted of

possessing a firearm after having been convicted of a felony, in violation of

18 U.S.C. § 922(g)(1).             He was sentenced to a total of 246 months’

imprisonment.1 [Doc. 20]. According to the Bureau of Prisons website, his

projected release date is December 12, 2032.2



1 The Defendant’s sentence was subsequently reduced in 2017 to a term of 240 months’
imprisonment. [Doc. 32].
2    See https://www.bop.gov/inmateloc/ (last visited July 9, 2020).


             Case 1:03-cr-00083-MR Document 47 Filed 07/13/20 Page 1 of 7
         The Defendant now seeks a reduction in his sentence pursuant to 18

U.S.C. § 3582(c)(1)(A)(i). [Doc. 46]. Specifically, the Defendant argues that

his underlying health conditions place him at a higher risk for severe illness

from COVID-19, and that his particular vulnerability to the illness is an

extraordinary and compelling reason for an immediate sentence reduction to

time served. [Id.].

II.      DISCUSSION

         Section 3582(c)(1)(A), as amended by The First Step Act of 2018, Pub.

L. No. 115-391, 132 Stat. 5194, 5239 (Dec. 21, 2018), permits a defendant

to seek a modification of his sentence for “extraordinary and compelling

reasons,” if the defendant has “fully exhausted all administrative rights to

appeal a failure of the Bureau of Prisons to bring a motion on the defendant’s

behalf or the lapse of 30 days from the receipt of such a request by the

warden of the defendant’s facility, whichever is earlier.”       18 U.S.C. §

3582(c)(1)(A). The Defendant asserts in his motion that he submitted a

request for compassionate release to the warden of FCI Edgefield, but that

the warden failed to respond within thirty (30) days of his request. [Doc. 46

at 6].     As the Defendant appears to have exhausted his administrative

remedies, the Court will proceed to address the merits of his motion.


                                        2



           Case 1:03-cr-00083-MR Document 47 Filed 07/13/20 Page 2 of 7
      As is relevant here, the Court may reduce a defendant’s sentence

under § 3582(c)(1)(A)(i) “extraordinary and compelling reasons” if “such

reduction is consistent with applicable policy statements issued by the

Sentencing Commission.” 18 U.S.C. § 3582(c)(1)(A)(i). The Court must also

consider the factors set forth in 18 U.S.C. § 3553(a), to the extent that such

factors are applicable. Id.

      Sentencing Guidelines § 1B1.13 is the Sentencing Commission’s

policy statement applicable to compassionate release reductions.3                   See

U.S.S.G. § 1B1.13. As is pertinent here, this policy statement provides that

the Court may reduce a term of imprisonment after considering the § 3553(a)

factors if the Court finds that (1) “[e]xtraordinary and compelling reasons

warrant the reduction;” (2) “[t]he defendant is not a danger to the safety of

any other person or to the community, as provided in 18 U.S.C. § 3142(g);”




3  The policy statement refers only to motions filed by the BOP Director. That is because
this policy statement was last amended on November 1, 2018, and until the enactment of
the First Step Act on December 21, 2018, defendants were not permitted to file motions
under § 3582(c). See First Step Act of 2018, Pub. L. No. 115-391, 132 Stat. 5194, 5239.
In light of the statutory requirement that any sentence reduction be “consistent with
applicable policy statements issued by the Sentencing Commission,” § 3582(c)(1)(A), and
the lack of any plausible reason to treat motions filed by defendants differently from
motions filed by BOP, the Court concludes that the policy statement applies to motions
filed by defendants under § 3582(c)(1)(A) as well.

                                           3



         Case 1:03-cr-00083-MR Document 47 Filed 07/13/20 Page 3 of 7
and (3) “[t]he reduction is consistent with this policy statement.” U.S.S.G. §

1B1.13.

      The application note to § 1B1.13 specifies the types of circumstances

that qualify as “extraordinary and compelling reasons.” As is pertinent here,

a defendant’s medical condition can qualify as a basis for relief if the

defendant is “suffering from a terminal illness,” such as “metastatic solid-

tumor cancer, amyotrophic lateral sclerosis (ALS), end-stage organ disease,

[or] advanced dementia,” U.S.S.G. § 1B1.13, cmt. n.1(A)(i). The defendant’s

medical condition can also qualify as an extraordinary and compelling reason

if the defendant is:

             (I) suffering from a serious physical or medical
             condition,

             (II) suffering from a serious functional or cognitive
             impairment, or

             (III) experiencing deteriorating physical or mental
             health because of the aging process, that
             substantially diminishes the ability of the defendant
             to provide self-care within the environment of a
             correctional facility and from which he or she is not
             expected to recover.

U.S.S.G. § 1B1.13, cmt. n.1(A)(ii).

      Here, the Defendant asserts that his underlying health conditions—

namely, high blood pressure, “being close to being diabet[ic],” and chronic

                                       4



          Case 1:03-cr-00083-MR Document 47 Filed 07/13/20 Page 4 of 7
kidney disease—place him at a higher risk for severe illness resulting from

COVID-19. The medical conditions identified by the Defendant, however, do

not constitute an extraordinary and compelling reason to reduce the

Defendant’s sentence. While the Court does not intend to diminish the

seriousness of the Defendant’s medical conditions, the Defendant has failed

to establish that these conditions are not well-controlled by his current

medical treatment. Further, the Defendant has not shown that any of these

conditions are terminal or substantially diminish his ability to provide self-

care while in prison.

      Finally, the mere fact that the Defendant faces a potential risk of

contracting COVID-19 is not sufficient to justify his release. As the Court of

Appeals for the Third Circuit recently noted, “the mere existence of COVID-

19 in society and the possibility that it may spread to a particular prison alone

cannot independently justify compassionate release, especially considering

BOP's statutory role, and its extensive and professional efforts to curtail the

virus's spread.” United States v. Raia, 954 F.3d 594, 597 (3d Cir. 2020).4




4See generally Federal Bureau of Prisons, COVID-19 Action Plan (Mar. 13, 2020, 3:09
PM), https://www.bop.gov/resources/news/20200313_covid19.jsp.


                                        5



        Case 1:03-cr-00083-MR Document 47 Filed 07/13/20 Page 5 of 7
This is especially true where, as here, the Defendant is housed at a facility

that to date has no confirmed cases among its inmate population.5

      For all these reasons, the Court concludes that the Defendant has

failed to establish an “extraordinary and compelling reason” for a sentence

reduction under § 3582(c)(A)(1)(i).

      Even if the Defendant could establish an extraordinary and compelling

reason for his release, the Court would still deny the Defendant’s motion

because it appears that the Defendant would continue to pose a danger to

public safety if released. Under the applicable policy statement, the Court

must deny a sentence reduction unless it determines the defendant “is not a

danger to the safety of any other person or to the community.” USSG §

1B1.13(2). Additionally, this Court must consider the § 3553(a) factors, as

“applicable,” as part of its analysis. See § 3582(c)(1)(A); United States v.

Chambliss, 948 F.3d 691, 694 (5th Cir. 2020).

      Here, the Defendant has a significant criminal history. At the time of

his conviction in 2005, he had amassed 38 criminal history points, almost

three times the amount of points necessary to achieve criminal history



5 See https://www.bop.gov/coronavirus (last visited July 9, 2020) (noting 9 positive
confirmed cases among Edgefield staff).

                                         6



         Case 1:03-cr-00083-MR Document 47 Filed 07/13/20 Page 6 of 7
category VI. The Defendant had a steady stream of criminal convictions

starting 1983 at the age of 16 and continuing throughout his adult life,

interrupted only by those periods of time that he spent in prison. Considering

the circumstances, the Court concludes that a reduction of the Defendant’s

sentence to time served would not reflect the seriousness of the Defendant’s

offense, would not promote respect for the law, would not provide just

punishment, would not afford adequate deterrence, and would not protect

the public from the Defendant’s further crimes.

      For all these reasons, the Defendant’s motion for a sentence reduction

is denied.

      IT IS, THEREFORE, ORDERED that the Defendant’s “Motion for

Relief Pursuant to 18 U.S.C. § 3582(c)(1)(A)(i) – Compassionate Release

Due to Extraordinary/Compelling Circumstances” [Doc. 46] is DENIED.
                                    Signed: July 13, 2020
      IT IS SO ORDERED.




                                       7



        Case 1:03-cr-00083-MR Document 47 Filed 07/13/20 Page 7 of 7
